Title: From Benjamin Franklin to Jonathan Williams, 25 November 1762
From: Franklin, Benjamin
To: Williams, Jonathan


Loving Cousin
Philada. Nov. 25. 1762.

I thank you for your kind Congratulations on my Arrival and the Promotion of my Son. I am in hopes I shall be able to see Boston the next Spring, and to have the Pleasure of finding you and my other Friends well. I congratulate you on your having such a Number of Sons. You remember the Blessing on him that has his Quiver full of them. My Love to your good Wife, and to the Children: Let me know how the eldest does, who had the Misfortune of losing his Sight. I was acquainted with Mr. Stanley in London, who is an excellent Musician, and what is stranger, plays at Cards extreamly well and readily. I should be glad to know what you have done in my Affairs relating to Sister Douse: and am, Your affectionate Uncle
B Franklin
P.S. I thank you for your kind Invitation to your House, but doubt I should incommode you too much.
 Addressed: To / Mr Jonathan Williams / Mercht / Boston / Free / B Franklin
Endorsed: Novr 25 1762 B Franklin. Novr 25 1762
